Citation Nr: 9925494	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-00 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pelvis fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1944 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The evidence clearly and convincingly demonstrates that the 
veteran does not have current residuals of a pelvis fracture 
related to service.  


CONCLUSION OF LAW

Residuals of a pelvis fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
1154, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for a pelvis fracture or residuals 
thereof.

The veteran's Enlisted Record and Report of Separation 
reflect that he served in Normandy, Northern France, 
Ardennes, Central Europe, and Rhineland Campaigns.  His 
military occupational specialty was listed as intelligence 
reconnaissance non-commissioned officer.  The veteran's 
separation qualification record shows that as an intelligence 
reconnaissance non-commissioned officer he was assigned to 
Headquarters Company, Infantry Regiment.  He was awarded the 
Good Conduct Medal, American Defense Service Medal, and the 
European African Middle Eastern Campaign Medal. 

In July 1950, the veteran underwent VA examination for 
arthritis of the lumbar spine, pes planus, and residuals of a 
fractured finger and hand.  This examination was negative for 
complaints or treatment of a pelvis fracture or residuals.  
The veteran demonstrated normal straight leg raising.  The X-
ray report of examination of the dorsolumbosacral spine 
revealed no evidence of old or recent disease or injury.  

Private medical records dated in March 1971 show that the 
veteran was diagnosed with degenerative arthritis of the 
lumbar spine, mild.  On examination, the veteran demonstrated 
full range of motion of his hips.  There were no complaints 
or treatment of a pelvis fracture or residuals noted.  

Private medical records dated in October 1976 show that 
veteran was seen with complaints of back pain and residuals 
of a right calcaneus fracture.  There were no complaints or 
treatment for a pelvis fracture or residuals noted.

Private medical records dated in August 1977 show that the 
veteran presented with complaints of pain in his right foot 
and lower back.  There were no complaints or treatment for a 
pelvis fracture or residuals noted.

The veteran underwent a VA examination in October 1977.  The 
examination was negative for complaints or treatment of a 
pelvis fracture or residuals.  X-ray of the lumbar spine 
showed osteoporosis and slight scoliosis to the left.  

The veteran submitted VA outpatient treatment records dated 
from June 1987 to May 1990 which are negative for complaints 
or treatment of a fractured pelvis or residuals.  There is an 
August 1989 report wherein the veteran's post status history 
includes hip fracture times many years ago.  In sum, the VA 
outpatient records refer to the veteran's complaints and 
treatment for hypertension, low back pain, abdominal aortic 
aneurysm, and right shoulder pain.

VA outpatient treatment records dated from June 1990 to March 
1994 show complaints and treatment for low back pain, 
hypertension, and pyrexia of unknown origin, gastric ulcers, 
and coronary artery disease.  It is noted in an August 1992 
examination report of the veteran's back it was noted that 
dextro-scoliosis of the back was explained by previous pelvic 
fractures.  A report dated in August 1993 referenced 
hypertension, back pain, and broken pelvis as problems.  In a 
VA outpatient treatment record dated in December 1993, it is 
noted that the veteran has a history of a fractured pelvis 
that resulted in his right leg being shorter than his left in 
1944.

A VA hospital report dated in November 1992 shows that the 
veteran presented with complaints of abdominal pain and 
dizziness.  He was admitted for a gastrointestinal bleed 
workup.  The past medical history and discharge diagnoses 
were negative for a broken pelvis or residuals.  

In December 1994, the RO requested a search of Surgeon 
General's Office (SGO) records from the National Personnel 
Records Center (NPPRC).  No SGO records were found referable 
to the veteran in 1944.  

The veteran was accorded a personal hearing in May 1996.  He 
testified that he had no preservice pelvic injury.  He 
further testified that he had sustained an injury to his 
pelvis during service as a result of a land mine explosion.  
The veteran testified that he sought medical treatment 
because of back pain.  He testified that he always thought he 
sustained an injury to his back and never suspected a pelvic 
injury.  The veteran reported that his service records were 
incomplete due to his military intelligence assignments which 
are not documented.  He testified that he received treatment 
for his condition two years following separation from service 
and intermittent treatment thereafter at a VA Medical Center.  
The veteran reported that in 1985 he underwent a computed 
tomography that revealed a hairline fracture of the pelvis.  
He testified that prior to 1985 he was unaware of a pelvis 
fracture.  

In May 1999, the Board requested a Veteran's Health 
Administration (VHA) opinion with regard to the issue of 
service connection for residuals of a pelvis fracture.  The 
Board specifically requested that the reviewer supply answers 
to the following questions: Does the veteran have a current 
disability that was more likely than not related to an 
inservice pelvis fracture?  Does the record show shortening 
of the veteran's right leg?  If so, is it as least like as 
not that it is related to an inservice pelvis fracture? 

In June 1999, the Chief of Orthopaedic Service responded to 
the Board's May 1999 questions.  In response to the question 
of whether the veteran currently has a disability that was 
more likely than not related to an inservice pelvis fracture, 
the reviewer indicated that the veteran most likely suffers 
from sequela of degenerative lumbosacral spondylosis.  He 
suggested that he was unable to ascertain from the data 
presented whether or not an inservice pelvic fracture 
occurred.  It indicated that it was possible that an injury 
occurred to the pelvis.  However, the veteran's lumbar 
symptoms and apparent leg discrepancy were much more likely 
to have resulted from secondary spondylitic changes of the 
lumbar spine than from an 
injury to the pelvis even if a non-displaced pelvis fracture 
was originally produced.  

In response to the question of whether the record showed 
shortening of the veteran's right leg, the reviewer commented 
that although a diagnosis of "leg length discrepancy" was 
alluded to, he found no radiographic evaluation of the lower 
extremities with a scanogram to suggest an actual anatomic 
limb length discrepancy.  He further noted that the record 
was not clear in demonstration of a leg length discrepancy 
reference short right leg.  In response to the question of 
whether a right leg discrepancy was as likely as not related 
to inservice fracture, the reviewer noted that the findings 
were more likely compatible with an apparent leg length 
discrepancy associated with pelvic obliquity and tilting 
related to the lumbosacral spondylosis.  

The reviewer provided the following discussion of facts and 
medical principles.  Pelvic fractures that produce major bony 
deformity of the weight bearing arch from the hip joint to 
the lumbar spine are common in high speed vehicle accidents, 
blast injuries and falls from high objects.  However, in 
cases of massive pelvic disruption, the individual is shown 
to be clearly injured and near death from associated 
injuries, and certainly identified by others as severely 
injured.  Non-displaced pelvic fractures, while they occur 
with lower levels of trauma, do not produce significant 
deformity, and should not produce weight bearing symptoms or 
leg length discrepancy unless the fracture penetrates the 
weight bearing surface of the hip joint, or the sacroiliac 
joint where weight transfer to the lumbar spine occurs.  Even 
in such a case, the bone disruption should be clearly 
apparent on plain films, and a computer tomography (CT) scan 
wound not be required to visualized the significant bone 
deformity that this circumstance required.  

The blast injury as described, could produce significant 
increased forces across the lumbosacral spine, and could 
notably enhance degenerative changes in the area.  Specific 
injury, where it was proven to have occurred, could be 
expected to a medical probability to both speed and worsen 
symptoms brought about by normal degenerative processes.  
Progressive deforming lumbar spine designated as 
"Rotoscoliosis" in the veteran's record is much more likely 
to have resulted from secondary processes in the lumbar spine 
resulting from degenerative changes of spondylosis than from 
any pelvic injury.  A linear "hairline" crack in the pelvis 
identified in 1985, is more likely than not, unrelated to any 
injury which occurred in 1945, some forty years prior.  
Further CT examinations can not accurately date the time of 
injury with the specificity suggested by the veteran in his 
1996 testimony.

In summation, the reviewer opined that under no historical 
circumstances set forth by the veteran in multiple encounters 
is there any evidence to suggest that his leg length 
discrepancy is a residual of in-service pelvis fracture.  He 
further noted that it was more likely than not that an 
explosive injury could exacerbate the pre-existing 
lumbosacral degenerative changes or would more quickly 
precipitate such a condition which could later lead to 
obliquity of the lumbar spine.  


Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
it is well grounded; that is, that the claim is plausible.  
If he has not, his appeal fails as to that claim, and VA is 
under no duty to assist him in any further development of 
that claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order to be entitled to service connection for an injury 
or disability, the evidence must reflect that an injury or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  A lay person is, however, competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

Thirty-Eight U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
relax the evidentiary requirements for adjudication of 
service connection for combat-related claims and together, 
provide that satisfactory lay or other evidence of combat 
incurrence or aggravation, if consistent with circumstances 
and hardships of such service, will be accepted as proof of 
service connection, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary. See Velez v. West, 11 Vet. App. 
148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 (1999).

Satisfactory lay testimony consistent with service 
circumstances of combat may establish that an event occurred 
inservice but not a medical diagnosis as to the event, nor a 
current diagnosis or a nexus between a current condition and 
the inservice event.  Russo v. Brown, 9 Vet. App. 46, 50 
(1996) (a claim was well grounded where service medical 
records were absent but there was evidence of continuity of 
symptomatology, in view of the reduced adjudicative 
evidentiary requirements under § 1154(b) for combat 
veterans).

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence. In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation. In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as sufficient proof of service 
connection, even without official record of incurrence.

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the second Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the first 
(current disability) and third (medical nexus) Caluza 
requirements, as to both of which competent medical evidence 
is required.  However, lay evidence may be used to show 
continuity of symptoms, as well as nexus between the 
continuity of symptoms and present disability, if the 
symptoms, or the relationship, is one to which a lay person's 
observations are competent.  Arms v. West, 12 Vet. App. 188, 
194-95 (1999).

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to link etiologically the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
(1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Tidwell v. West, No. 96-1778, slip op. at 4 (Feb. 13, 
1998) (appellant's own statements together with published 
medical authorities is not requisite medical evidence of a 
causal relationship between the claimed disability and 
service) (however, note that Tidwell v. West, No. 96-1778, 
slip op. (U.S. Vet. App. Feb. 13, 1998) was vacated by 
Tidwell v. West, 11 Vet. App. 242 (1998) due to the veteran's 
death prior to entry of judgment); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997) (absent medical-nexus evidence, there 
was no reasonable possibility that § 1154(b) could change the 
outcome of the case on the merits); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997) (reduced evidentiary burden under § 
1154(b) relates only to service incurrence, what happened, 
and not existence of current disability or nexus to service, 
both generally requiring competent medical evidence); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) (§ 1154(b) 
does not provide a basis to etiologically link an inservice 
condition to a current condition); and Velez v. West, 11 Vet. 
App. 148, 153-54 (1998).

If, after both of these first two steps, all three elements 
of Caluza are met then the role of § 1154(b) is to carry into 
the merits-adjudication stage the presumption of credibility 
which attached at the threshold stage in determining well 
groundedness (subject to rebuttal). Arms v. West, 12 Vet. 
App. 188, 196 (1999).

In the third step, (unlike non-combat-related claims) service 
connection is to be awarded unless it is determined that 
service connection is rebutted by "clear and convincing 
evidence to the contrary" (i.e., more than a preponderance 
of the evidence).  It is only in this last third step that 
there may be a weighing of the contrary evidence.  Even in 
this third step, the absence of an official notation of a 
diagnosis or of treatment in a particular service medical 
record may not be used to rebut by "clear and convincing 
evidence" at the merits-adjudication stage.  Rather, only an 
affirmative finding (including silence where a record 
purports to report on the existence of a particular condition 
or problem area) may be used as part of the clear and 
convincing evidence necessary for rebuttal.  Arms v. West, 12 
Vet. App. 188, 197 (1999).


Analysis

Well-Grounded Claim and Duty to Assist

The veteran contends that during service he was a passenger 
in a jeep which struck a land mine resulting in superficial 
injuries and a fracture to his pelvis.  The veteran reported 
treatment for the superficial injuries and returned to duty.  
He further reported that he received heat lamp treatments to 
his pelvic area for approximately eight months.  The veteran 
now asserts that his right leg length discrepancy is related 
to his inservice injury.  

The record shows that the veteran performed duties consisting 
of reconnaissance and intelligence gathering in a war zone 
during World War II.  He has testified that he was involved 
in combat and that his claimed disability is the result of 
injuries sustained in a land mine explosion.  Accordingly, 
the Board finds that the veteran served in combat for 
purposes of 38 U.S.C.A. § 1154(b)

The veteran is competent to testify as to the injuries he 
sustained in service.  Thus his testimony that he injured his 
pelvis in a mine explosion constitutes competent evidence of 
service incurrence.  There is also competent evidence of 
current disability in the form of VA outpatient treatment 
records reporting leg shortening and dextroscoliosis.  These 
same records provide the necessary nexus evidence in that 
they attribute the leg shortening and dextroscoliosis to the 
pelvis fracture in service.  Since there is competent 
evidence in support of each prong of the Caluza test, the 
claim is well grounded.

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  After reviewing the relevant evidence of record, 
the Board is satisfied that all necessary evidence has been 
received for an equitable disposition of the veteran's 
appeal.  Id.


Merits

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is generally not presumed at 
the merits stage.  Hickson v. West, 12 Vet. App. 247 (1999).

An exception to the Court's holding in Hickson exists in the 
case of a combat veteran.  The provisions of 38 U.S.C.A. 
§ 1154(b) provide a combat veteran's lay evidence of service 
incurrence more favorable treatment at the merits 
adjudication stage.  The veteran prevails at this stage 
unless VA produces clear and convincing evidence against the 
claim, and the lack official record of the claimed inservice 
injury cannot be used to deny the claim.  Arms.  

The evidence in favor of the veteran's claim consists of his 
testimony as to the injury sustained in service, and reports 
of VA outpatient treatment in which leg shortening and 
dextroscoliosis were attributed to an inservice pelvis 
fracture.

The evidence against his claim includes the negative 
examination in 1950, the absence of any evidence of residuals 
of a pelvis fracture until nearly 40 years after service, the 
veteran's testimony that he was unaware of his pelvis 
fracture until 1985, and the expert medical opinion obtained 
from the Veterans Health Administration.

The opinions contained in the VA outpatient treatment records 
are of limited probative value.  There was no reported 
rationale for the opinions and there was no indication that 
the veteran's records were reviewed.  On the other hand, the 
VHA opinion was the product of a review of the record and was 
buttressed by a rationale for the opinions given.  In the VHA 
opinion, the medical expert concluded that it was not likely 
that the leg shortening or any current residual were the 
result of an inservice pelvis fracture.

The VHA opinion together with the absence of any clinical 
evidence for many years after service constitute clear and 
convincing evidence against the veteran's claim.  See Maxson 
v. West, No. 97-1683, slip op. at 10 (U.S. Vet. App. July 6, 
1999) (holding that the absence of clinical evidence between 
1944 and 1989 constituted clear and convincing evidence under 
the provisions of 38 U.S.C.A. § 1154(b)).  This evidence is 
of greater probative value than the veteran's somewhat 
contradictory statements (for instance his statements that 
pelvic fractures were identified approximately two years 
after service and that he was not aware of pelvic fractures 
until 1985, approximately forty years after service), and the 
medical opinions given without review of the record or any 
explanation for the conclusions reached.

For these reasons, the Board finds that there is clear and 
convincing evidence against the veteran's claim for service 
connection for a fractured pelvis.  

The Board notes that the veteran has asserted that his pelvic 
fracture was noted during the "presumptive period."  
However, the Board is unaware of any provision providing for 
persumptive service connection for pelvic fracture or its 
residuals.  See 38 U.S.C.A. § 1112, 1116 (West 1991); 
38 C.F.R. § 3.309 (1998).



ORDER

Service connection for a pelvis fracture is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

